TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00005-CV


                                      D. C., Jr., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 20-0092-CPS395, THE HONORABLE RYAN D. LARSON, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Appellant D.C., Jr. filed his notice of appeal on January 5, 2022. The appellate

record was complete on January 21, 2022, making appellant’s brief due on February 9, 2022.

On February 8, 2022, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Kenneth A. Richey, Jr. to file

appellant’s brief no later than March 1, 2022. If the brief is not filed by that date, counsel may

be required to show cause why he should not be held in contempt of court.

               It is ordered on February 16, 2022.
Before Chief Justice Byrne, Justices Kelly and Smith




                                               2